UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUN 3 0 2003

This letter is in response to your request for a written response to your concern that your
children and other students who are deaf or hard of hearing in the State of California are
not being assessed to determine their proficiency and progress in American Sign
Language (ASL). Neither the Individuals with Disabilities Education Act (IDEA) nor its
implementing regulations at 34 CFR Part 300 have specific requirements regarding the
assessment of ASL skills or proficiency.
Section 300.532 of the regulations implementing Part B of the IDEA sets forth the
minimum evaluation procedures each public agency is required to meet when conducting
initial evaluations and reevaluations to determine eligibility for special education and
related services. Section 300.532(b) requires that "a variety of assessment tools and
strategies be used to gather relevant functional and developmental information about the
child, including information provided by the parent, and information related to enabling
the child to be involved in and progress in the general curriculum .... " (34 CFR
ยง300.532(b)). Section 300.532(g) requires that a child be "assessed in all areas related to
the suspected disability, including, if appropriate, health, vision, hearing, social and
emotional status, general intelligence, academic performance, communicative status, and
motor abilities." (Emphasis added.) Section 300.5320) further states that the public
agency must use "assessment tools and strategies that provide relevant information that
directly assists persons in determining the educational needs of the child.'" The
individualized education program (IEP) team members, including the parent, and other
qualified professionals, as appropriate, make the determination of what evaluation data
are needed (as part of an initial evaluation or reevaluation). (34 CFR ยง300.533). The
IEP team could determine that an assessment of the student's proficiency in ASL was
needed as part of this process.
Section 300.346 requires that the communication needs of a child who is deaf or hard of
hearing be considered in the development, review, and revision of the child's IEP.
Specifically, ยง300.346(a)(2)(iv) states that the IEP team must consider the
"communication needs of the child, and in the case of a child who is deaf or hard of
hearing, consider the child's language and communication needs, opportunities for direct
communications with peers and professional personnel in the child's language and
communication mode, academic level, and full range of needs, including opportunities
for direct instruction in the child's language and communication mode..." The IEP team
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our

missionis to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2
may develop measurable annual goals, including short-term objectives or benchmarks in
a particular student's IEP to assess that student's ability and proficiency in ASL. Further,
the IEP team may specify in the IEP that certain assessment methods, such as teachermade tests and observational assessments, be used to assess the student's proficiency in
ASL.
I hope this information is useful. If you have any further questions, please feel flee to
contact Dr. Wendy Tada at 202-205-9094.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
cc: Dr. Alice Parker
Assistant Superintendent of Public Instruction
State Director of Special Education
California Department of Education

